Citation Nr: 0028719	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-07 796	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.	The veteran in this case had more than 4 decades of 
active duty and reserve service until 1991.  

2.	On October 24, 2000, the Board of Veterans' Appeals 
(Board) was notified that the veteran died on 
June [redacted], 2000.  





CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal for service connection benefits.  As a matter of law, 
claims do not survive the claimant's death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
      M. Sabulsky
	Member, Board of Veterans' Appeals

 


